DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-112522 to Takayama et al. (“Takayama”), and English translation of which was previously provided herewith and is referred-to herein, in view of US 2008/0226891 to Chiga et al. (“Chiga”) and as evidenced by the Duranate Product Information Brochure enclosed herewith (“Duranate Product Info”).
	With regard to Claims 1, 4-5, and 9, Takayama teaches a method of forming a multilayer coating film comprising the steps of applying aqueous first and second color layers followed by a clear coating layer and heat curing the three layers together (see Abstract; ¶¶ [0001]-[0002], [0005], [0012]).  According to Takayama, the color layer compositions comprise hydroxyl group-containing resins and the clear coating composition comprises hydroxyl group-containing acrylic resin and polyisocyanate compound (see ¶ [0012]).  Aliphatic triisocyanate compounds featuring the claimed molecular weight are indicated for use as the polyisocyanate compound (see Takayama at ¶ [0041] and compare, e.g., with the instant Specification at ¶ [0195]).
Takayama teaches using a mixture of polyisocyanate compounds in the clear coating composition in order to obtain clear coat films with tailored properties such as flexibility, smoothness, glazing, weather resistance (see ¶¶ [0045]-[0046], [0108], [0121]).  Takayama teaches a mixture of polyisocyanate compounds in the clear coating composition, including those with the claimed molecular weight (see ¶¶ [0045]-[0046], [0108], [0121]); however the reference does not expressly teach the claimed ratio of polyisocyanate and triisocyanate compounds.  Chiga is similarly directed to methods of making multilayer coatings applied sequentially and cured together, and teaches clear coat compositions comprising mixtures of polyisocyanate and aliphatic triisocyanate at ratios within the claimed range (see Abstract; ¶¶ [0025], [0055], [0059], [0109]; Table 2 Production Examples 11, 13, 15, 18 – clear coat compositions comprising SUMIDUR N-3300 and DURANATE 402-90T).  According to Chiga, the noted formulations feature desirable properties (see Table 4).  Duranate is an aliphatic triisocyanate featuring high flexure properties (see Duranate Product Info at Pg. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a mixture of  polyisocyanate and aliphatic triisocyanate in the clear coating compositions of Takayama, as taught by Chiga, in order to obtain clear coatings with desirable properties.  Further it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so throughout the course of routine experimentation and optimization in obtaining a clear coat film with desired properties since the disclosure of Chiga indicates the result-effectiveness of isocyanate mixture ratios with regard to clear coat properties.
	With regard to Claim 2, Takayama teaches inclusion of flat pigment in the first color layer composition (see ¶¶ [0020], [0069]).
	With regard to Claim 3, Takayama teaches inclusion of blocked polyisocyanate compounds in the first and second color layer compositions (see ¶¶ [0039], [0046]).
	With regard to Claim 7, Takayama teaches the claimed NCO/OH ratio in the clear coating composition (see ¶ [0109]).
	With regard to Claim 8, Takayama teaches heating at temperatures within the claimed range (see ¶ [0111]).
	Response to Arguments
	Applicant’s arguments filed 14 March 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  As discussed, Chiga teaches ratios of polyisocyanate and aliphatic triisocyanate in the claimed range within the context of clear coat compositions within the same field of endeavor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715